To vacate an order restraining the issuance of certain bonds under a charter provision, authorizing such issue, provided the electors “shall have authorized the issue by a majority of their votes cast at any regular election;” where the number of votes cast at said election was 12,579, but the total vote cast upon the question of bonding the city was 7,024, of which but 3,874 voted in favor of the issue, which was not a majority of all the votes cast.
Denied March 24, 1896, without costs.
Note. — See McGoodwin vs. Franklin (Ky.), 38 S. W., 481.